Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	The RCE amendment filed on March 31, 2021 has been received and made of record. In response to RCE Non-Final Office Action on January 04, 2021, applicant amended independent claim 1 and maintained claims 2, 3, 5-12, and 14-19 of which claim 10 is independent claim. Claims 4 and 13 are cancelled as before the RCE Non-Final Office Action. NO claim has been added. Therefore, claims 1-3, 5-12 and 14-19 are pending for consideration.

TERMINAL DISCLAIMER

3. The “Terminal Disclaimer” filed on August 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 10,325,966 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Attorney on record Mark J. Murphy(Reg. No.34,225) in a telephone conversation with the examiner on April 14, 2021.

5.	The application has been amended as follows:

6.	Claim 1 has been amended as 

Claim 1(currently amended): A display device comprising: a flexible substrate;
a display region comprising a first conductive layer over a first surface of the flexible substrate;
a light-emitting element over the first conductive layer; a second conductive layer under a second surface of the flexible substrate; and a third conductive layer under the second conductive layer,


wherein the third conductive layer is supplied with a constant potential, and 

wherein the third conductive layer comprises two physical portions separated by a gap overlapping with the display region.

Allowable Subject Matter

76. 	Claims 1-3, 5-12 and 14-19 are allowed.

8. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “---, wherein third conductive layer is supplied with a constant potential, and wherein the third conductive layer comprises two physical portions(73a, 73b) separated by a gap overlapping with the display region (display panel 10, fig.6D and related text in Specification submitted on June 14, 2019)” with all other limitations cited in claim 1.

Claim 10: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant's claim invention "---, wherein the third conductive layer(conductive layer 73) is supplied with a constant potential(ground), wherein an area of the third conductive layer is larger than the area of the second conductive layer(conductive layer 71), and wherein the third conductive layer comprises a portion in contact with the second conductive layer and comprises a portion not fixed to the second conductive layer(figs.2B and related text in Specification submitted on June 14, 2019)" with all other limitations cited in claim 10.

Claims 2, 3, 5-9, 11, 12, and 14-19 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




Primary Examiner, Art Unit 2692
April 16, 2021